DETAILED ACTION
This Office action is in reply to application no. 17/174,529, filed 12 February 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims include a “translation schema to convert heterogenous ontologies of DLT networks in the optimized transfer path to a syntax-independent model”.  There are two difficulties with this, in terms of the written description requirement.  First, the originally-filed application does not adequately describe by what means, e.g. steps or algorithm, anything is converted to anything at all.  Second, apparently a transfer path has somehow been “optimized”, and the originally-filed application does not disclose any means, e.g. steps or algorithm, to optimize anything at all.
See MPEP § 2161.01: “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”.
What has been provided is insufficient to meet the requirement of the title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “the optimized transfer path”.
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “the logical interfaces”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer architecture”.  In computer engineering, computer architecture is a “specification detailing how a set of software and hardware technology standards interact to form a computer system or platform”.  As the broadest reasonable interpretation of this would include something consisting entirely of printed matter, this does not lie within any category of patentable subject matter because it is simply information on paper.  The recited parts, e.g. a processor, would simply be written down on the specification as being a requirement.  See techopedia.com, “Computer Architecture”, 20 June 2017.  The Examiner suggests removing “architecture” and simply directing the claim to a computer.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-10 are directed to a statutory category, as “method” is synonymous with “process”; claims 11-20 are not, as set forth above.  The claim(s) recite(s) receiving information about a proposed transaction, traversing a graph structure that, like every graph structure, consists of nodes and edges (the latter labelled as “bridges” in the claim).  The creation of the graph is not positively claimed, but as it makes no difference in the analysis, we will proceed as if it was.  The claims further recite a set of sub-transactions, generated in no particular way but merely “based on” the available information, and a way of using the graph to reach those sub-transactions, along with mathematically-computed data about the path used (“anticipated cost and time”), and then posting the sub-transactions.
All of this is essentially a very roundabout way of posting financial transactions, a type of “commercial or legal interactions” and thus one of the enumerated “[c]ertain methods of organizing human activity”.  Further, but for the inclusion of generic computers and networks, discussed below, the steps can all be performed by a pen and paper.  Graph theory predates computers by centuries; its inception, by Euler in 1736, had to do with bridges spanning rivers in Königsberg (now Kaliningrad), then a city of Prussia.  It was routinely taught as a course in mathematics in universities before there was any such thing as a computer, and routinely is represented by connecting circles with lines or arcs with a pencil and paper; information is attached to the nodes (the circles) by simply writing the information on, or adjacent to the circles, and route information (e.g. the claimed time and cost) can be attached to the edges (the arcs) by writing the information adjacent to the arcs.
A path from one node to another can be observed visually and determined mentally, just as if one were to look at a map of a city and plan a walking route from one intersection to another.  The route can be “posted” simply by highlighting it with a marking pen.
This judicial exception is not integrated into a practical application because lacking implementation details as to how any of the steps are to be performed in the “system consisting of multiple networks”, nor any particular device that is claimed to perform the steps at all, this is simply a pen-and-paper sequence of utterly abstract steps; even if a computer was positively claimed, it would not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claim does not even positively claim a computer, and only manipulates information about a transaction stored as node and edge values on a graph, it cannot improve the “functioning of a computer”, and as the only technology mentioned in the claim, “multiple networks”, are used nondescriptly, it does not improve the functioning of any other technology or technical field.  The claim does not apply the abstract idea “with, or by use of a particular machine”; again, claim 1 invokes no computer at all, and on the assumption that claim 11 is amended to recite a computer (as opposed to a computer architecture, which is merely a description of a computer) the computer was, and must be, entirely generic, as the specification supports nothing more.  See MPEP § 2106.05(a)-(b).
The claim does not transform matter, and does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, as explained above.  See MPEP § 2106.05(c), (e).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1 only includes that events take place “in a system consisting of multiple networks”; claim 11, assuming it is amended, includes a processor and memory storing instructions.  These elements are recited at a high degree of generality and the specification does not limit them at all.  They only perform generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — at most, a generic computer performing a sequence of abstract steps, arranged chronologically — does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to, at most, a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 7, 10, 12, 17 and 20 simply recite further manipulation of data; claims 3-6, 8, 13-16 and 18 are simply further descriptive of the type of data being manipulated; claims 9 and 19 simply recite output of data.  The claims are not patent eligible.  
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ari (U.S. Publication No. 2018/0343114) in view of Struttmann et al. (U.S. Publication No. 2018/0205552).

In-line citations are to Ben-Ari.
With regard to Claim 1:
Ben-Ari teaches: A method for interfacing heterogenous computing networks to accomplish a cross-network transaction in a system consisting of multiple networks, the method comprising: 
receiving information proposing a transaction that spans at least two networks and has a source node and a destination node... [abstract; “cryptographically secure transactions in a network”; Sheet 6, Fig. 6; 0075; the invention may “be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a network”] 
generating transaction routing information specifying a set of sub- transactions for executing the transaction based on the graph structure... [0045; “The use case is related to party A initiating a transaction (initiator A) to a recipient B, a smart contract including private data 1 and public data 2, e.g. in Known Your Customer (KYC) transactions, it may include customer attributes such as customer name which represents a public data item and customer address and bank account which represent private data items”; Sheet 1, Fig. 1] and 
controlling execution of the set of sub-transactions using a manager that executes and controls the sequencing of execution of the sub-transactions across heterogeneous networks, ensures and records successful execution of the full chain, and executes rollback if the transaction fails. [0007; “The entire sequence of actions taken in a smart contract are propagated across the network and/or recorded on the blockchain, and therefore are publicly visible.  Their public nature means private data would flow through every full node on the blockchain, fully exposed”] 

Ben-Ari does not explicitly teach traversing a graph structure, the graph structure including transaction nodes within transfer networks and bridges that span networks and being created by a multiagent system that crawls the networks to identify a path between the source node and the destination nodes using nodes and bridges, wherein, each nodes in the graph structure exists on a network and each have an associated set of attribute variables, the attribute variables specifying supported tokens, and a bridge defined by two nodes spanning two logical networks, the bridge having attribute variables representing transmission characteristics, or that information includes the information including the anticipated cost and time of the transaction if the route is used, but it is known in the art.  Struttmann teaches using a tree structure to distribute files across blockchains; [title] a tree is a particular type of graph, as would have been known to those of ordinary skill in the art just prior to the filing of the claimed invention.  

He uses a “distributed ledger” with “different network hosts”, which may be “replicated” across “data centers”. [0042] He discloses that, in such a technology, “those actors on a network having proof-of-X arrive at a consensus regarding the validation of peer-to-peer transactions, often using various consensus algorithms like Paxos, Raft, or hashgraph”. [0078] To “mitigate some of the problems with traditional blockchain databases”, some “embodiments of Docuchain store the data directly in Merkle Trees, though embodiments are not limited to data storage in Merkle Trees, which is not to suggest that other descriptions are limiting.  That is, when data is written to the database or read from the database, that data is written into specific fields of the elements (e.g., attributes of node content of nodes) of the Merkle Tree or read from specific fields of the elements of the Merkle Tree (rather than just a hash digest of the data residing in the Merkle Tree with the entire data residing in an external datastore)”. [0083] He discloses the “time complexity cost” of chains as they “grow” and become “significantly slower”. [0093] 

Struttmann and Ben-Ari are analogous art as each is directed to electronic means for tracking transactions using blockchain technology.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Struttmann with that of Ben-Avi in order to mitigate some of the problems with traditional blockchain databases, as taught by Struttmann; further, it is simply a combination of known parts with predictable results, simply providing the structure of Struttmann as a way to store data, such as that of Ben-Avi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

In this and the subsequent claims, that the process “executes rollback if the transaction fails” consists entirely of an optional step; optional steps do not distinguish over the art as they may always be omitted.  See MPEP § 2111.04.

With regard to Claim 2:
The method of claim 1, wherein the generating includes determining transfer paths based on the transaction routing information, the transfer paths including the set of subtransactions, the determining including inspecting a catalog of transfer messaging terms and a translation schema to convert heterogeneous ontologies of DLT networks in the optimized transfer path to a syntax-independent model and modeling the sub- transactions according to the syntax-independent model and applying interfaces between the DLT networks in the optimized transfer paths. [0064; “The historical state storage of the blockchain would enable previous versions of the encrypted data and associated shared secrets to be retrieved at a later date for inspection – even if the shared secret was subsequently changed.  The main benefits of the present invention over others are: public key and shared secret distribution occurs using the blockchain smart contracts, so no additional off-chain solution is required for this purpose; the data can be made visible to multiple designated recipients (as well as the original sender); fast data retrieval of the data from smart contracts”]

With regard to Claim 3:
The method of claim 1, wherein pairs of nodes in the graph structure and the corresponding sets of attribute variables define a bridge data structure providing linkage between the nodes in the pairs of nodes. [Struttmann, abstract; “at least some content nodes of the first content graph have two or more content edges of the first content graph pointing to two or more respective other content nodes of the first content graph”; this is in fact an inherent feature of graphs, as would have been known to those of ordinary skill in the art at the relevant time]

With regard to Claim 4:
The method of claim 3, wherein at least some of the pairs of nodes correspond to accounts in different networks. [0068; data flows through “intervening private” and “public networks”; 0087; the data includes information about “update[s]” by “any of the accounts on any of the blockchain instances”]

With regard to Claim 5:
The method of claim 3, wherein the bridge data structure specifies, at least one source network wallet, at least one destination network wallet, and transaction pricing models for value flowing between nodes in the pair of nodes. [0088; “the one private key on the node is used both to sign blockchain transactions, as well as for encryption and decryption of smart contract data. Data will therefore be available in decrypted form on the node”]

This claim is not patentably distinct from claim 3, as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data stored but which imparts neither structure nor functionality to the claimed embodiment.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The method of claim 3, wherein the bridge data structure specifies transformation logic to be attached to the logical interfaces. [0034; his “‘smart contracts’ refer to digital entities that define complex transaction logic and facilitate cross-organisational workflow including, but not limited to, storage of data, data access permissions, ordered workflow and computation.  Digital entities that define complex transaction logic and facilitate cross-organisational workflow including, but not limited to, storage of data, data access permissions, ordered workflow and computation”] 

This claim is not patentably distinct from claim 3, as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data stored but which imparts neither structure nor functionality to the claimed embodiment.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The method of claim 1, wherein the generating comprises traversing the graph structure in accordance with a node traversing algorithm [Struttman, as cited above in regard to claim 1] and 
parsing the attribute variables to identify acceptable routes. [0052; “Parsing of the data at recipient B”] 

The phrase “to identify acceptable routes” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 8:
The method of claim 1, wherein each node is wrapped with a common transaction interface that translates syntax independent instructions to the specific network syntax to enable transaction execution on dissimilar networks. [Struttmann, 0045; “translator 20 may be configured to execute a routine described in greater detail below that translates between an address space of the lower-trust database 14 and an address space of the secure distributed storage 16.  In some embodiments, the translator 20 may receive one or more records from the client computing device 12 that is going to be written to the lower-trust database 14, or may receive such records from the lower-trust database 14, and those records may be mapped to the below-describe segment identifiers (or other pointers, such as other node identifiers) in the secure distributed storage 16.  The translator 20 may then cause those records to be stored in the secure distributed storage 16 and the segment identifiers to be stored in place of those records in the lower-trust database 14, such as in place of individual values in records”; it would have been obvious to one then of ordinary skill in the art to combine this feature of Struttmann with the teaching of Ben-Ari in order to be able to handle information accorded differing levels of trust differently, as taught by Struttmann] 

The phrase “to enable transaction execution on dissimilar networks” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 9:
The method of claim 1, further comprising publishing the transaction and the linkage to each sub-transaction to an independent ledger. [0087; “Every time a smart contract is updated by any of the accounts on any of the blockchain instances in the network, an event is generated, triggering the cache to load the new state of that particular smart contract into its local cache store”]

With regard to Claim 10:
The method of claim 9, wherein the published transaction uses a Zero Knowledge Proof to provide immutability while maintaining transaction privacy. [0091; “zero knowledge proof algorithms are available”] 

The phrase “to provide immutability while maintaining transaction privacy” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 11:
Ben-Ari teaches: A computer architecture for interfacing heterogenous computing networks to accomplish a cross-network transaction in a system consisting of multiple networks, the architecture comprising: 
at least one computer processor; [0082; “microprocessor-based”] and 
at least one memory storing computer readable instructions which, when executed by the at least one computer processor, [0082; “program modules may be located in both local and remote memory storage devices”] cause the at least one computer processor to: 
receive information proposing a transaction that spans at least two networks and has a source node and a destination node... [abstract; “cryptographically secure transactions in a network”; Sheet 6, Fig. 6; 0075; the invention may “be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a network’”] 
generate transaction routing information specifying a set of sub- transactions for executing the transaction based on the graph structure... [0045; “The use case is related to party A initiating a transaction (initiator A) to a recipient B, a smart contract including private data 1 and public data 2, e.g. in Known Your Customer (KYC) transactions, it may include customer attributes such as customer name which represents a public data item and customer address and bank account which represent private data items”; Sheet 1, Fig. 1] and
control execution of the set of sub-transactions using a manager that executes and controls the sequencing of execution of the sub-transactions across heterogeneous networks, ensures and records successful execution of the full chain, and executes rollback if the transaction fails. [0007; “The entire sequence of actions taken in a smart contract are propagated across the network and/or recorded on the blockchain, and therefore are publicly visible. Their public nature means private data would flow through every full node on the blockchain, fully exposed”] 

Ben-Ari does not explicitly teach traverse a graph structure, the graph structure including transaction nodes within transfer networks and bridges that span networks and being created by a multiagent system that crawls the networks to identify a path between the source node and the destination nodes using nodes and bridges, wherein, each nodes in the graph structure exists on a network and each have an associated set of attribute variables, the attribute variables specifying supported tokens , and a bridge defined by two nodes spanning two logical networks, the bridge having attribute variables representing transmission characteristics, or that information includes the information including the anticipated cost and time of the transaction if the route is used, but it is known in the art.  Struttmann teaches using a tree structure to distribute files across blockchains; [title] a tree is a particular type of graph, as would have been known to those of ordinary skill in the art just prior to the filing of the claimed invention.

He uses a “distributed ledger” with “different network hosts”, which may be “replicated” across “data centers”. [0042] He discloses that, in such a technology, “those actors on a network having proof-of-X arrive at a consensus regarding the validation of peer-to-peer transactions, often using various consensus algorithms like Paxos, Raft, or hashgraph”. [0078] To “mitigate some of the problems with traditional blockchain databases”, some “embodiments of Docuchain store the data directly in Merkle Trees, though embodiments are not limited to data storage in Merkle Trees, which is not to suggest that other descriptions are limiting. That is, when data is written to the database or read from the database, that data is written into specific fields of the elements (e.g., attributes of node content of nodes) of the Merkle Tree or read from specific fields of the elements of the Merkle Tree (rather than just a hash digest of the data residing in the Merkle Tree with the entire data residing in an external datastore)”. [0083] He discloses the “time complexity cost” of chains as they “grow” and become “significantly slower”. [0093] 

Struttmann and Ben-Ari are analogous art as each is directed to electronic means for tracking transactions using blockchain technology.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Struttmann with that of Ben-Avi in order to mitigate some of the problems with traditional blockchain databases, as taught by Struttmann; further, it is simply a combination of known parts with predictable results, simply providing the structure of Struttmann as a way to store data, such as that of Ben-Avi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 12:
The architecture of claim 11, wherein the generating includes determining transfer paths based on the transaction routing information, the transfer paths including the set of sub-transactions, the determining including inspecting a catalog of transfer messaging terms and a translation schema to convert heterogeneous ontologies of DLT networks in the optimized transfer path to a syntax-independent model and modeling the sub- transactions according to the syntax-independent model and applying interfaces between the DLT networks in the optimized transfer paths. [0064; “The historical state storage of the blockchain would enable previous versions of the encrypted data and associated shared secrets to be retrieved at a later date for inspection--even if the shared secret was subsequently changed.  The main benefits of the present invention over others are: public key and shared secret distribution occurs using the blockchain smart contracts, so no additional off- chain solution is required for this purpose; the data can be made visible to multiple designated recipients (as well as the original sender); fast data retrieval of the data from smart contracts”]

With regard to Claim 13:
The architecture of claim 11, wherein pairs of nodes in the graph structure and the corresponding sets of attribute variables define a bridge data structure providing linkage between the nodes in the pairs of nodes. [Struttmann, abstract; “at least some content nodes of the first content graph have two or more content edges of the first content graph pointing to two or more respective other content nodes of the first content graph”; this is in fact an inherent feature of graphs, as would have been known to those of ordinary skill in the art at the relevant time]

With regard to Claim 14:
The architecture of claim 13, wherein at least some of the pairs of nodes correspond to accounts in different networks. [0068; data flows through “intervening private” and “public networks”; 0087; the data includes information about “update[s]” by “any of the accounts on any of the blockchain instances”]

With regard to Claim 15:
The architecture of claim 13, wherein the bridge data structure specifies, at least one source network wallet, at least one destination network wallet, and transaction pricing models for value flowing between nodes in the pair of nodes. [0088; “the one private key on the node is used both to sign blockchain transactions, as well as for encryption and decryption of smart contract data.  Data will therefore be available in decrypted form on the node”]

This claim is not patentably distinct from claim 13, as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data stored but which imparts neither structure nor functionality to the claimed embodiment.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The architecture of claim 13, wherein the bridge data structure specifies transformation logic to be attached to the logical interfaces. [0034; his “‘smart contracts’ refers to digital entities that define complex transaction logic and facilitate cross-organisational workflow including, but not limited to, storage of data, data access permissions, ordered workflow and computation.  Digital entities that define complex transaction logic and facilitate cross-organisational workflow including, but not limited to, storage of data, data access permissions, ordered workflow and computation”] 

This claim is not patentably distinct from claim 13, as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data stored but which imparts neither structure nor functionality to the claimed embodiment.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The architecture of claim 11, wherein the generating comprises traversing the graph structure in accordance with a node traversing algorithm and parsing the attribute variables to identify acceptable routes. [Struttman, as cited above in regard to claim 1] and parsing the attribute variables to identify acceptable routes. [0052; “Parsing of the data at recipient B”] 

The phrase “to identify acceptable routes” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 18:
The architecture of claim 11, wherein each node is wrapped with a common transaction interface that translates syntax independent instructions to the specific network syntax to enable transaction execution on dissimilar networks. [Struttmann, 0045; “translator 20 may be configured to execute a routine described in greater detail below that translates between an address space of the lower-trust database 14 and an address space of the secure distributed storage 16.  In some embodiments, the translator 20 may receive one or more records from the client computing device 12 that is going to be written to the lower-trust database 14, or may receive such records from the lower-trust database 14, and those records may be mapped to the below-describe segment identifiers (or other pointers, such as other node identifiers) in the secure distributed storage 16.  The translator 20 may then cause those records to be stored in the secure distributed storage 16 and the segment identifiers to be stored in place of those records in the lower-trust database 14, such as in place of individual values in records”; it would have been obvious to one then of ordinary skill in the art to combine this feature of Struttmann with the teaching of Ben-Ari in order to be able to handle information accorded differing levels of trust differently, as taught by Struttmann] 

The phrase “to enable transaction execution on dissimilar networks” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 19:
The architecture of claim 11, wherein the instructions, when executed by the at least one processor, further cause the at least one processor comprising publish the transaction and the linkage to each sub-transaction to an independent ledger. [0087; “Every time a smart contract is updated by any of the accounts on any of the blockchain instances in the network, an event is generated, triggering the cache to load the new state of that particular smart contract into its local cache store”]

With regard to Claim 20:
The method of claim 19, wherein the published transaction uses a Zero Knowledge Proof to provide immutability while maintaining transaction privacy. [0091; “zero knowledge proof algorithms are available”]

The phrase “to provide immutability while maintaining transaction privacy” consists entirely of intended-use language which is considered but given no patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Treat (U.S. Publication No. 2020/0013118, filed 6 July 2018) discloses a distributed ledger system for anonymized transaction management [title] that, like Ben-Ari, discloses the use of “zero knowledge proof”, but also that it was then known that such a method “provides data privacy” as well as “immutability and transparency”. [abstract]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694